EXHIBIT Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement on Form S-8 of Grant Life Sciences, Inc. (the “Company”) of our report dated March 29, 2007, relating to our audit of the consolidated financial statements, which appears in the Annual Report on Form 10-KSB of Grant Life Sciences, Inc. for the year ended December 31, 2007.Our report dated March 29, 2007, relating to the consolidated financial statements includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern. /s/ SINGER LEWAK GREENBAUM & GOLDSTEIN LLP SINGER LEWAK GREENBAUM & GOLDSTEIN LLP Los Angeles, California May 2,
